UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 23, 2014 (April 21, 2014) HealthWarehouse.com, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 0-13117 22-2413505 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7107 Industrial Road Florence, Kentucky (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(800) 748-7001 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 DFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition On April 21, 2014, HealthWarehouse.com, Inc. issued a press release announcing its financial results for the year-end and fourth quarter ended December 31, 2013.A copy of the press release is attached hereto as Exhibit 99.1. . Item 9.01.Financial Statements and Exhibits (c)Exhibits 99.1Press Release, dated April 21, 2014, issued by HealthWarehouse.com, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:April 23, 2014 HEALTHWAREHOUSE.COM, INC. By: /s/ Lalit Dhadphale Lalit Dhadphale President and Chief Executive Officer
